Braley, J.
The claimant at the time of his injuries was employed by the Gillette Safety Razor Company in a department of its factory. The evidence warranted the following findings. By the order of the company’s superintendent it was part of the claimant’s duties each day to go to a part of the factory premises where the Snappy Lunch Company, an independent concern, had a lunch counter or stand, and get lunches for about seventy-five fellow employees in his department. The counter, which extended from wall to wall across a landing, was a little more than waist high with a hinged portion or leaf which could be raised and lowered thus forming a means of access to and egress from the space behind the counter. The instructions required him to get orders from the men in writing, with the required money, early in the morning, and take them to the counter about eleven o’clock where they were filled, and shortly before noon to return and obtain hot coffee. The coffee was poured from a large urn by employees of the factory into pitchers, and from pitchers into cups on a tray which the claimant then carried to the department for distribution. The coffee urn at the time of the accident was placed on the leaf of the counter, which prevented the leaf from being lifted, while the space underneath the leaf was filled with cases of milk. The claimant, who helped daily to prepare the lunches, confronted with these conditions, in order to expedite the preparation and delivery, jumped over the counter, but in attempting to jump back he came in contact with an overhead beam, striking his head, causing the injuries for which compensation is asked. While the evidence of the superintendent tended to show that it was his understanding that the claimant should “wait out in front of the counter,” it is found that this understanding was not in any way communicated to the claimant who for nearly seven months had assisted at the counter with the knowledge of the superintendent.
We cannot hold as matter of law on the foregoing facts, that the conclusions of the board member, which were adopted by the full board on review, that the accident arose out of, and in the course of the claimant’s employment *269were wrong. Sundine’s Case, 218 Mass. 1. Pass’s Case, 232 Mass. 515. White v. E. T. Slattery Co. 236 Mass. 28.
The decree dismissing the claim is reversed, and a decree is to be entered affirming the decision of the Industrial Accident Board which awarded compensation, the amount of which is not in dispute.

Ordered accordingly.